 


114 HR 1172 IH: Distillery Excise Tax Reform Act of 2015
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1172 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. Larsen of Washington (for himself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to reduce the rate of tax on distilled spirits produced by small distilleries. 
 
 
1.Short titleThis Act may be cited as the Distillery Excise Tax Reform Act of 2015. 2.Reduced rate for small domestic distillers (a)In generalSection 5001 of the Internal Revenue Code of 1986 is amended by redesignating subsection (c) as subsection (d) and by inserting after subsection (b) the following new subsection: 
 
(c)Reduced rate for certain small domestic producers 
(1)In generalIn the case of any person who produces not more than 100,000 proof gallons of distilled spirits during the calendar year, the rate of tax imposed by subsection (a)(1) shall be $2.70 per proof gallon produced in the United States (and a proportionate tax at the like rate on all fractional parts of such a proof gallon). (2)Controlled groupsIn the case of a controlled group, the 100,000 proof gallon quantity specified in paragraph (1) shall be applied to the controlled group. For purposes of the preceding sentence, the term controlled group shall have the meaning given such term by subsection (a) of section 1563, except that more than 50 percent shall be substituted for at least 80 percent each place it appears in such subsection. Under regulations prescribed by the Secretary, principles similar to the principles of the preceding two sentences shall be applied to a group under common control where one or more of the persons is not a corporation. 
(3)Preventing abuse of reduced rateThe Secretary shall prescribe regulations similar to the regulations prescribed under section 5051(a)(2)(C) to prevent the reduced rates provided in paragraph (1) from benefitting any person who produces more than 100,000 proof gallons of distilled spirits during a calendar year.. (b)Conforming amendments (1)Paragraph (1) of section 5010(a) is amended— 
(A)by inserting (if any) after excess, and (B)by inserting ($2.70 in the case of a person described in section 5001(c)) after $13.50 in subparagraph (A). 
(2)Paragraph (2) of section 5010(a) is amended by inserting ($2.70 in the case of a person described in section 5001(c)) after $13.50. (c)Effective dateThe amendments made by this section shall take effect on January 1, 2016. 
 
